In a proceeding to invalidate petitions designating Edward J. Fagan, Jr., as a candidate in the Republican and Conservative Party primary elections to be held on September 10, 1985 for the public office of Council-member from the 10th Ward of the City of Yonkers, New York, the appeal is from a judgment of the Supreme Court, Westchester County (Beisheim, J.), dated August 2, 1985, which granted the respondent candidate’s motion to dismiss the proceeding for legal insufficiency.
Judgment affirmed, without costs or disbursements.
Special Term correctly granted a motion by the respondent candidate to dismiss the proceeding. As noted by Special Term, petitioner’s application contained a "blunderbuss charge” which failed to set forth any facts which would place respondent candidate on notice of irregularities or errors in the designating petition (see, Matter of Cohen v Moss, 97 AD2d 644; Matter of Reich v Power, 30 AD2d 925, affd 22 NY2d 887).
In any event, even if we were disposed to examine the merits of petitioner’s objections to the designating petition, we would be unable to do so since petitioner has failed to provide the court with the designating petition. Brown, J. P., O’Con-nor, Weinstein, Kunzeman and Kooper, JJ., concur.